UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 6, 2010 THERABIOGEN, INC. (Exact Name of Registrant As Specified In Charter) Nevada 000-53008 98-0559606 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employee Identification No.) 120 Wall Street. Suite 2401 New York, NY10005 (Address of Principal Executive Offices) (321) 735-0265 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01. Changes in Registrant’s Certifying Accountant. (a)Dismissal or resignation of independent registered public accounting firm On June 30, 2010, our former audit firm, Berman Hopkins Wright & LaHam CPAs and Associates, LLP (“Berman Hopkins”)notified us that the audit partners on our account were no longer with the firm and that, as a result, Berman Hopkins had decided to resign as the Company’s independent registered public accounting firm. The reports of Berman Hopkins on the Company’s financial statements as of and for the year ended February 28, 2010 and 2009, contained no adverse opinion or disclaimer of opinion nor was it qualified or modified as to uncertainty, audit scope, or accounting principle, except that the reports for both years expressed a concern regarding the Company’s ability to continue as a going concern. During the recent fiscal years ending ended February 28, 2010 and2009 and the subsequent period through June 30, 2010, there have been no (i)disagreements with Berman Hopkins on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to Berman’s satisfaction, would have caused Berman Hopkins to make reference to the subject matter of the disagreement(s) in connection with its reports; or (ii) “reportable events” as defined in Item304(a)(1)(v) of RegulationS-K. The Company has provided Berman Hopkins with a copy of the above disclosures and requested that Berman Hopkins furnish the Company with a letter addressed to the U.S. Securities and Exchange Commission stating whether or not it agrees with the above statement. A copy of Berman’s letter, dated October 4, 2010 is filed as Exhibit16.1 to this Current Report on Form 8-K. (b) New independent registered public accounting firm On October6, 2010, effectiveJuly 1, 2010, the Board of Directors of the Company engaged Moss, Krusick & Associates, LLC of Winter Park (Orlando), Florida (“Moss, Krusick”) as the Company’s new independent public accounting firm.Moss, Krusick was formed as a result of the split off of a substantial portion the securities practice of Berman Hopkins Wright & LaHam, CPAs and Associates, LLP (“Berman Hopkins”) into Moss, Krusick.This was a result of the decision by Berman Hopkins, our former auditors to resign as our independent auditors to substantially reduce their securities audit practice.The principals of Moss, Krusick are the same auditors who were engaged on the audit of the Company while at Berman Hopkins. Moss, Krusick has registered with the Public Company Accounting Oversight Board (”PCAOB”), and was advised of the acceptance of their application on August 12, 2010. During the recent fiscal years endingFebruary, 2010 and 2009, and the subsequent interim period prior to the engagement of Moss, Krusick, the Company had not either consulted Moss, Krusick regarding (i)the application of accounting principles to any specified transaction, either completed or proposed, (ii)the type of audit opinion that might be rendered on the Company’s financial statements, or (iii)any matter that was either the subject of a disagreement (as defined in Item304(a)(1)(v)) or a reportable event (as defined in Item304(a)(1)(v)). Item 9.01 Financial Statements and Exhibits. (d) Exhibits 16.1Letter of Berman Hopkins Wright & LaHam CPAs and Associates, LLP, dated October 6, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. THERABIOGEN, INC. Dated: October 7, 2010 By: /s/ Kelly T.Hickel Kelly T.Hickel Chief Executive Officer
